             Case 1:20-cv-01100-VEC Document 7 Filed 02/27/20 Page 1 of 2




31 West 52ND Street, New York, New York 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


Robert J. Burns                                                                 USDC SDNY
(212) 513-3490                                                                  DOCUMENT
robert.burns@hklaw.com
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 02/27/2020

February 27, 2020



VIA ECF
                                                                  MEMO ENDORSED
Honorable Valerie Caproni
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

         Re:        Wexler v. Hasbro, Inc., C.A. 1:20-cv-01100-VEC

Dear Judge Caproni:

       My office represents defendant Hasbro, Inc. (“Hasbro”) in the above-captioned action.
We write on behalf of both parties to jointly request adjournment of the initial pretrial
conference.

   In support of this request an in accordance with the Court’s Individual Practices in Civil
Cases, the parties state as follows:

    1. The initial pretrial conference is currently set for 10:00 a.m. on March 20, 2020,
       pursuant to the Notice of Initial Pretrial Conference filed February 10, 2020 (DE05).

    2. Adjournment is requested due to counsel’s previously-scheduled commitments on March
       20, 2020.

    3. This is the first request for adjournment.

    4. Neither party objects to the requested adjournment.

    5. The parties, having conferred, jointly propose an alternative date of April 3, 2020 for the
       initial pretrial conference.




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
               Case 1:20-cv-01100-VEC Document 7 Filed 02/27/20 Page 2 of 2
Honorable Valerie Caproni
February 27, 2020
Page 2


    6. Accordingly, the parties jointly propose an alternative deadline of March 26, 2020 for
       their joint letter to the Court, which is currently due March 12, 2020 pursuant to the
       Notice of Initial Pretrial Conference (DE05).

    Please do not hesitate to contact me if the Court has any questions on this matter.



Respectfully submitted,

                                                              HOLLAND & KNIGHT LLP




                                                              Robert J. Burns

CC: all counsel of record via ECF



                  The initial conference is adjourned to April 3, 2020, at 10:00 A.M. Joint
                  submissions are due not later than March 26, 2020.

                  SO ORDERED.                  Date: 02/27/2020




                  HON. VALERIE CAPRONI
                  UNITED STATES DISTRICT JUDGE




#73234356_v1
